Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haupt et al. (Publication No. 2020/0379738 filed August 21, 2020, priority to application 62/202909 filed August 9, 2015, hereinafter Haupt).
5.	Regarding Claims 1, 9, and 17, Haupt teaches receiving override parameters for one or more of default parameters of a virtual entity (Abstract – parameter types referenced by the external information override parameter types that are (a) referenced by the target virtual instruction), applying, by a computer processing device, the override parameters to the one or more default parameters to generate a modified virtual entity ([0118] The parameter types referenced by the external information override other parameter types that may be identified by override parameter types referenced by the virtual machine instruction itself); and causing the modified virtual entity to be instantiated in one or more client applications ([0118] The parameter types referenced by the external information override other parameter types that may be identified by the virtual machine. The parameter types, referenced by the information stored external to and in association with the virtual machine instruction, override parameter types referenced by the virtual machine instruction itself; and [0097] users virtual machine) while the one or more client applications are running (Abstract, runtime process for the runtime environment of virtual machines).
6.	Regarding Claims 2, 10, and 18, Haupt teaches the override parameters are applied to the one or more default parameters without modifying underlying code of the one or more client applications ([0097] users virtual machine).
7.	Regarding Claims 3, 11, and 19, Haupt teaches generating a graphical user interface (GUD comprising the default parameters of the virtual entity; and receiving, via the GUI, the override parameters for the one or more of the default parameters ([0118] The parameter types referenced by the external information override other parameter types that may be identified by the virtual machine. The parameter types, referenced by the information stored external to and in association with the virtual machine instruction, override parameter types referenced by the virtual machine instruction itself).
8.	Regarding Claims 4, 12, and 20, Haupt teaches the one or more client applications comprise a first client application using a first programming language and a second client application using a second programming language ([0118] The parameter types referenced by the external information override other parameter types that may be identified by the virtual override parameter types referenced by the virtual machine instruction itself).
9.	Regarding Claims 5 and 13, Haupt teaches The method of claim 1, further comprising: receiving the default parameters of the virtual entity, and storing the default parameters of the virtual entity in a data structure ([0118] The parameter types referenced by the external information override other parameter types that may be identified by the virtual machine. The parameter types, referenced by the information stored external to and in association with the virtual machine instruction, override parameter types referenced by the virtual machine instruction itself).
10.	Regarding Claims 6 and 14, Haupt teaches the data structure comprises a plurality of default parameters for a plurality of virtual entities ([0118] The parameter types referenced by the external information override other parameter types that may be identified by the virtual machine. The parameter types, referenced by the information stored external to and in association with the virtual machine instruction, override parameter types referenced by the virtual machine instruction itself).
11.	Regarding Claims 7 and 15, Haupt teaches receiving a query comprising one or more search criteria; identifying one or more of the plurality of virtual entities of the data structure that satisfy the one or more search criteria; and generating results of the query comprising the one or more of the plurality of virtual entities ([0118] The parameter types referenced by the external information override other parameter types that may be identified by the virtual machine. The parameter types, referenced by the information stored external to and in association with the override parameter types referenced by the virtual machine instruction itself).
12.	Regarding Claim 8, Haupt teaches storing the override parameters associated with the modified virtual entity in the data structure ([0118] The parameter types referenced by the external information override other parameter types that may be identified by the virtual machine. The parameter types, referenced by the information stored external to and in association with the virtual machine instruction, override parameter types referenced by the virtual machine instruction itself).
13.	Regarding Claim 16, Haupt teaches data structure comprises a key value store ([0118] The parameter types referenced by the external information override other parameter types that may be identified by the virtual machine. The parameter types, referenced by the information stored external to and in association with the virtual machine instruction, override parameter types referenced by the virtual machine instruction itself).

Conclusion
14.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Haupt et al., (Publication No. 2018/0232217) teaches extending a virtual machine instruction set architecture; and 
b.  Christenson et al. (Publication No. 2018/0095780) teaches dynamically deployed virtual machine.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 12, 2022